Citation Nr: 1315359	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  06-31 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period from October 13, 2005, to January 10, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from October 1962 to December 1983.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for PTSD and assigned an initial 50 percent disability rating, effective October 13, 2005.  

The appellant appealed the initial disability rating assigned by the RO.  In an October 2009 decision, the Board denied an initial rating in excess of 50 percent for PTSD.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, while the matter was pending before the Court, the appellant's then-attorney, Philip A. Riley, Esq., and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  In a September 2010 order, the Court granted the parties' Motion, vacated the Board's October 2009 decision, and remanded the matter for readjudication.  

In December 2010, the Board remanded the matter to the RO for additional evidentiary development.  Following the completion of that development, in an April 2012 rating decision, the RO increased the rating for the appellant's PTSD to 70 percent, effective January 11, 2011.  The matter was then returned to the Board.  In an August 2012 decision, the Board again denied an initial rating in excess of 50 percent for PTSD prior to January 11, 2011, as well as a rating in excess of 70 percent thereafter.  

The appellant again appealed the Board's decision to the Court.  In January 2013, while the matter was pending before the Court, the appellant's then-attorney, Jonathan Greene, Esq., and a representative of VA's Office of General Counsel filed a Joint Motion for Partial Remand.  In a January 2013 order, the Court granted the parties' Motion, vacated that portion of the Board's August 2012 decision denying an initial rating in excess of 50 percent for PTSD prior to January 11, 2011, and remanded that issue for readjudication.  The appeal as to the remaining portion of the Board's decision was dismissed.  As a result, the Board has characterized the remaining issue on appeal as set forth above on the cover page of this decision.  

The Board notes that following November 2010 and February 2013 Court orders granting their respective applications for EAJA fees pursuant to 28 U.S.C.A. § 2412(d), both attorneys who previously represented the appellant elected not to continue their representation of him before VA.  As set forth on the cover page of this decision, the appellant is currently represented by the Disabled American Veterans.  

Finally, the Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) but notes that the RO adjudicated the appellant's claim for a total rating based on individual unemployability in an April 2006 rating decision.  The claim was denied in part because the appellant's former employer, the South Carolina Department of Corrections reported that the appellant had retired at the end of his twenty-year term of service, not as a result of disability.  The appellant did not appeal that determination.  As such, that rating became final and has not otherwise been challenged.  In May 2012, appellant filed a new claim for a total rating.  Any such discussion would be outside the time period of this appeal.  As such that issue is referred to the RO for appropriate action.


FINDINGS OF FACT

For the period from October 13, 2005, to January 10, 2011, the appellant's service-connected PTSD was manifested by symptoms including feelings of depression and anxiety, as well as nightmares, difficulty sleeping, reported occasional hallucinations and suicidal and homicidal ideation, and irritability, producing an overall moderate to considerable impairment.  His PTSD symptoms did not include obsessional rituals interfering with routine activities; illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene, nor did his overall PTSD symptoms produce occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD were not met at any point during the period from October 13, 2005, to January 10, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

The issue adjudicated in this decision stems from an appeal of the initial rating assigned following an award of service connection.  Under these circumstances, VCAA notice is not required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) ("[O]nce a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, neither the appellant nor his representative has raised any allegations of prejudice regarding any notification deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Neither the appellant nor his representative has argued otherwise.  The appellant has not reported, nor does the record indicate, that there are any outstanding records relevant to the claim adjudicated in this decision.  Indeed, in an April 2013 statement, the appellant expressly confirmed that he had no further evidence to submit and asked that the Board proceed immediately with consideration of his appeal.  

The appellant has also been afforded multiple VA psychiatric examinations in connection with his claim.  The Board finds that the examinations are adequate in that they were based on an evaluation of the appellant and a review of the claims folder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations also include sufficient information upon which to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  Neither the appellant nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

Here, the Board observes that in its now vacated October 2009 and August 2012 decisions, it likewise found that no further notice or development action was necessary in order to satisfy VA's VCAA duties.  In the September 2010 and January 2013 Joint Motions discussed above, the parties identified no fault in VA's compliance with the VCAA or with the Board's reasons and bases for its findings in this regard.  If the parties to the Joint Motion believed the Board's two prior VCAA discussions were in any way problematical, they would have undoubtedly explained such potential error in the body of the Joint Motion.  They did not.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that the "Court will [not] review BVA decisions in a piecemeal fashion"); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) (noting that "[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court").  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Again, neither the appellant nor his representative has argued otherwise.

Background

A review of the record shows that in October 2005, the appellant submitted a claim of service connection for multiple disabilities, including PTSD.  He indicated that he had served in Vietnam and had been diagnosed as having PTSD.  

In support of his claim, the appellant submitted an August 2005 letter from his private physician who indicated that the appellant was totally and permanently disabled as a result of significant arthritis in his back, cervical spine, and heels, along with "coping problems" secondary to PTSD.

In a December 2005 statement, the appellant reported that his PTSD symptoms included nightmares and difficulty sleeping.  He indicated that he also heard voices calling his name and felt nervous and jumpy.  The appellant indicated that he had a decreased appetite and could not tolerate crowds.

The appellant was afforded a VA psychiatric examination in November 2005 at which he endorsed feelings of depression, difficulty sleeping, and nightmares.  He stated that he had last worked in 2003 after retiring due to physical and psychiatric problems.  The appellant indicated that he had been married for 23 years and had one daughter and three sons; he was close to his children and his grandchildren.  The appellant also reported that he had one close friend who he saw once every two months.  In his spare time, he worked on his car, cut the grass, raked leaves and occasionally dined out with his spouse.

The examiner described the appellant as alert, oriented, and attentive.  His mood appeared depressed with an a constricted affect and anxiety.  His speech was at a regular rate and rhythm with some evidence of psychomotor agitation.  The appellant had fair eye contact and was cooperative and pleasant.  The examiner concluded that the appellant exhibited logical and coherent thought processes with thought content devoid of any current auditory or visual hallucinations, although the appellant reported occasional auditory hallucinations.  The appellant denied suicidal or homicidal ideation, past suicide attempts, and a history of being physically aggressive with others.  The appellant's memory was mildly impaired for immediate information which appeared to be related to concentration problems.  He was able to spell "world" backwards; however, he was slow to do so.  The appellant could not interpret a Proverb.  The examiner felt that the appellant had fairly good insight into his condition.  The examiner concluded that the appellant had considerable symptoms of PTSD and depression with exaggerated startle response; hypervigilance; nightmares with sleep disturbance; intrusive thoughts; emotional detachment; irritability; decreased motivation and energy; however, his symptoms did not impact activities of daily living.  The examiner assigned an Axis I diagnoses of PTSD and major depressive disorder with a GAF score of 52.  The examiner also concluded that the appellant was considerably impaired socially and occupationally.

In a January 2006 letter, the appellant's private physician indicated that the appellant was anxious.  He had a depressed mood and affect and admitted to homicidal ideas but had not seriously contemplated or planned such actions.  The appellant reported recurrent nightmares and indicated that he was always argumentative.  The examiner indicated that the appellant had presented to his office today as "unkempt" although cleanly shaven.  He concluded that the appellant had severe PTSD and should receive "the maximum level of disability" for PTSD.  

In a May 2006 letter, the appellant's private physician indicated that the appellant remained disabled due to his "multitude of physical ailments."  He also indicated that the appellant had difficulty performing his activities of daily living secondary to PTSD.  He indicated that the appellant's symptoms included flashbacks; nightmares; anxiety; rushed speech; being "very sketchy" on various subjects; and anger.

The appellant again underwent VA psychiatric examination in August 2006.  He reported that his symptoms included nightmares with sleep problems; flashbacks; visual hallucinations such as seeing shadows in his side vision; auditory hallucinations such as hearing people calling his name or things banging; intrusive thoughts; anxiety; frustration and irritability; problems with anger control; emotional blunting; hypervigilance; and crowd avoidance.  He claimed that he had no friends.  He had been married for 30 years.  The appellant claimed that he was retired due to physical and psychiatric problems.  He indicated that he was able to perform activities of daily living.  

On examination, the appellant was alert and oriented times three; his insight was adequate, his affect was blunted, and response latencies were normal.  He displayed adequate attention and his speech was spontaneous and fluent, grammatical and free of paraphrasia.  His immediate, recent and remote memory was within normal limits and his thought was logical and goal directed.  The appellant reported mild to moderate dysphoria, appetite disturbance, feelings of hopelessness and helplessness, anergia, and concentration problems.  The examiner reported that the appellant had denied suicidal or homicidal ideation but did report passive thoughts of death.  The examiner indicated there was no evidence of a thought disorder nor was there pressured speech or grandiosity.  Poor eye contact and irritability were noted.  The examiner assigned a GAF score of 50 indicating moderate social and occupational impairment.

In a November 2006 statement, the appellant claimed that the VA examiner had lied concerning whether the appellant had denied homicidal or suicidal ideation.  The appellant claimed that the examiner did not ask him any questions concerning homicidal or suicidal ideation and that this was a cover up to keep him from receiving a higher rating.

The appellant was reexamined by VA on January 11, 2011.  At that time, he reported that he felt like people were watching him, especially his wife whom he felt was very controlling.  He reported that he was isolated and withdrawn from others.  He spent a lot of time alone in the garage and had claimed that he had limited social and recreational activities.  He denied having any friends that he saw on a regular basis.  He had nightmares and restless sleep.  His reported episodic conflict in his relationship with his wife.  He claimed to feel easily irritated and avoided being out in public.  He reported depressed mood and decreased energy.  He tried to stay busy to avoid thinking about his stressful experiences but he had trouble doing this.  He was able to complete household chores and activities of daily living independently and routinely.

The examiner described the appellant as appropriately dressed and groomed.  He had poor eye contact and spoke very softly.  Memory was within normal limits.  Insight and judgment were poor.  Attention and concentration were adequate.  The appellant was not currently experiencing any suicidal or homicidal ideation.  There was no evidence of any perceptual disturbance.  The examiner opined that the appellant had "significant difficulties" in social and occupational functioning and assigned a GAF of 45.  

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where, as here, a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The criteria for rating PTSD are contained in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Under those criteria, a 50 percent rating is assigned when there is objective evidence demonstrating occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory, for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court held that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, ___ F.3d ___, No. 2012-7114 (Fed. Cir. April 8, 2013), slip op. at 4.  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 5.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.  

A Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).

Scores ranging from 61 to 70 reflect some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  Id.  

In exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is:  a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 50 percent for PTSD for the period from October 13, 2005, to January 10, 2011.

As summarized in detail above, the evidence shows that since the initial award of service connection, the appellant's PTSD has been manifested by feelings of depression and anxiety, nightmares, difficulty sleeping, occasional visual and auditory hallucinations, some mild memory impairment due to concentration problems, emotional detachment, irritability, occasional suicidal and homicidal ideation, and decreased appetite.  VA examiners have concluded that the appellant's overall PTSD symptomatology results in moderate to considerable social and occupational impairment.  Based on these factors, the RO has assigned an initial 50 percent disability rating for the period from October 13, 2005, to January 10, 2011.  

The Board finds, however, that the preponderance of the evidence is against the assignment of an initial rating in excess of 50 percent for PTSD for any period from October 13, 2005, to January 10, 2011.  To warrant a rating in excess of 50 percent, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, or other similar symptoms.

In this case, repeated examination has shown that although the appellant reports occasional suicidal and homicidal ideation, there is no indication that his disability is manifested by obsessional rituals which interfere with his activities and he has not contended otherwise.  Additionally, his speech is not intermittently illogical, obscure, or irrelevant.  For example, at the November 2005 VA examination, his speech was at a regular rate and rhythm and he exhibited logical and coherent thought processes.  On examination in August 2006, his speech was spontaneous and fluent, grammatical and free of paraphrasia.  Mental status examination has also been characterized as normal with no impairment in orientation, etc.  

Similarly, the record does not show, nor does the appellant contend, that he has near continuous panic attacks.  Although he reports feelings of depression, the record does not show, nor has he contended, that he suffers from near-continuous panic or depression which affects his ability to function independently, appropriately and effectively.  Indeed, at the November 2005 examination, the examiner concluded that the appellant's PTSD symptoms did not impair his activities of daily living.  At the August 2006 VA medical examination, the appellant himself reported that he was able to perform activities of daily living.  The Board has considered the May 2006 letter from the appellant's private physician in which he states that the appellant had difficulty performing his activities of daily living secondary to PTSD, but finds that absent further explanation or rationale, the opinion to this effect lacks probative value, particularly in light of the appellant's own reports that he is able to engage in activities of daily living, including raking leaves, cutting his lawn, and the like.  

The Board also notes that although the appellant reports episodic conflict with his spouse, he has been able to maintain a stable family life, including close relationships with his children and grandchildren.  He also reports socializing occasionally with a friend and dining out with his spouse.  Although the appellant reports difficulty with irritability and controlling his anger, he has not been shown to have unprovoked irritability or any periods of violence.  There have also been no findings of spatial disorientation; again, the appellant has consistently been described as oriented in all spheres.  In addition, the appellant's hygiene has been consistently described as appropriate, although he was noted to be unkempt but clean shaven on one occasion by his private physician.  

Overall, the Board concludes that the appellant's service-connected PTSD has not been shown to cause occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, etc.  Although the appellant retired from work as a correctional officer in 2004, he states that it was due to both physical limitations as well as psychiatric symptomatology.  In addition, although he reports that he has few if any friends and avoids crowds, he is able to function socially, including by visiting with his friend every couple of months, dining out in restaurants with his spouse, and maintaining close relationships with his children and grandchildren.  He also maintains a stable family situation, having been married 30 years and maintaining good relationships with his children.  In addition, in his free time, he engages in activities such as working on his car and tending to his lawn and acknowledges that he is capable of performing his activities of daily living and that he does so routinely and independently.  The appellant is also able to communicate effectively.  

In addition, although the appellant reports a depressed mood and occasional hallucinations, his judgment and thinking are not significantly impaired.  For example, he exhibited logical and coherent thought processes at the November 2005 VA medical examination and he had fairly good insight into his condition.  At the August 2006 VA medical examination, the examiner determined that the appellant exhibited no evidence of a thought disorder.  

The Board also notes that for the period in question, VA examiners have concluded that the symptoms associated with the appellant's PTSD produce overall moderate to considerable impairment in most areas and have assigned GAF scores of 50 and 52, consistent with the currently-assigned 50 percent rating.  The Board has considered the letters from the appellant's private physician to the effect that the appellant has severe PTSD and should be given the maximum level of disability.  The record, however, contains no indication that the appellant's private physician was familiar with the applicable rating criteria nor does he provide a rationale for his conclusions or specific clinical findings.  His characterization in this regard is therefore accorded less probative value than the findings of the VA examiners.  

In summary, the Board has considered all of the appellant's PTSD symptoms that affect the level of occupational and social impairment.  After so doing, the Board concludes that the initial 50 percent rating assigned for the period from October 13, 2005, to January 10, 2011, is appropriate and that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent.  The Board finds that overall record does not establish that the appellant's PTSD is manifested by symptomatology which more nearly approximates a 70 percent or higher rating.  Again, although the appellant reports occasional hallucinations as well as occasional suicidal and homicidal ideation, the overall record shows that he does not exhibit sufficient additional symptoms of the kind listed in the 70 percent rating, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood.  

In reaching this decision, the Board has considered whether the case should be referred for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  In this case, however, the record does not reflect any periods of hospitalization for the appellant's service-connected PTSD, nor is there evidence that his PTSD markedly interferes with his employment, beyond that contemplated by the schedular criteria.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Here, the rating criteria reasonably describe the appellant's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD for the period from October 13, 2005, to January 10, 2011, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


